                              Case 2:19-cv-10674-TJH-SP Document 1-1 Filed 12/17/19 Page 1 of 3 Page ID #:9
                                                          Exhibit A to the Complaint
Location: Santa Clarita, CA                                                                         IP Address: 75.84.181.123
Total Works Infringed: 53                                                                           ISP: Spectrum
 Work         Hash                                          UTC              Site      Published        Registered       Registration
 1            015779B60A118D644F02499AE674F1BC810CFF8E      11/10/2019       Vixen     10/01/2019       10/21/2019       PA0002207746
                                                            20:52:31
 2            C2696D97B84F26C92DAECB9A0C9434564992B852      09/27/2019       Tushy     09/23/2019       10/07/2019       PA0002205466
                                                            19:03:16
 3            DC82BE29C59E6ECA1E28581C65191716FE7FFDB0      09/23/2019       Vixen     07/13/2019       08/02/2019       PA0002192302
                                                            15:07:22
 4            A27C54F10440DC5FB262D52FB10A396ED903FD99      08/17/2019       Vixen     08/12/2019       08/22/2019       PA0002195517
                                                            17:17:58
 5            31C61BB9960C54E15F3414123E14452B8FDE9B6F      08/17/2019       Vixen     08/07/2019       08/26/2019       PA0002213240
                                                            17:14:36
 6            5DF8FA648DEEAE1D73E962DB195061E646F82B4E      08/08/2019       Tushy     08/04/2019       08/22/2019       PA0002195508
                                                            20:32:39
 7            53F9C8FC4A18FFB963678AADC3014ED6AA733B92      08/08/2019       Vixen     07/28/2019       08/22/2019       PA0002195513
                                                            20:22:11
 8            D9B7BBEAC95498E704418A69F838E15D9E328CF1      08/08/2019       Vixen     07/23/2019       08/27/2019       PA0002213247
                                                            20:16:35
 9            E2013E079B930D38ECEB162C7E52A3157679A922      06/27/2019       Blacked   06/24/2019       07/17/2019       PA0002188313
                                                            04:30:51
 10           17583F1F4D4010410E33D89090FEB00E41606973      06/27/2019       Tushy     06/25/2019       08/27/2019       PA0002213234
                                                            04:27:00
 11           36B76415793A1CFC9A5886313EA7F35E199F6FB4      06/25/2019       Vixen     06/23/2019       08/27/2019       PA0002213299
                                                            04:40:26
 12           1E2266E97F9B74C32E638D58D55DDBDB0C608AA2      06/14/2019       Tushy     05/11/2019       07/05/2019       PA0002206404
                                                            17:38:55
 13           A66C19BA1449E65C4523073A3D6A92E888EA1302      05/12/2019       Tushy     05/01/2019       07/05/2019       PA0002206375
                                                            21:12:54
 14           CB628A0D5732816417F252F7E68A57179F727EF7      04/26/2019       Blacked   04/25/2019       05/28/2019       PA0002200766
                                                            22:52:39
 15           2E7AB878DC12B07A9EBAFA188F61AB8E44F31325      04/18/2019       Blacked   04/10/2019       05/11/2019       PA0002173883
                                                            19:59:13
 16           A2059ABE8C231A59A5933D294B73B6967C2A30D3      04/18/2019       Blacked   04/25/2018       06/19/2018       PA0002126642
                                                            18:59:38
 17           4174CF188F635987EA531E9025B3D65154357C60      03/26/2019       Blacked   03/26/2019       04/16/2019       PA0002187002
                                                            19:38:06
                 Case 2:19-cv-10674-TJH-SP Document 1-1 Filed 12/17/19 Page 2 of 3 Page ID #:10
Work   Hash                                     UTC          Site        Published    Registered   Registration
18     4175E1C897E88745609E6DE4FCA6AF6EFC0542F4 03/20/2019   Vixen       10/21/2017   11/30/2017   PA0002098006
                                                19:57:43
19     4D4EE4AC1F6B3C240D9DEC361CFBF8AB22BBA30F 03/11/2019   Tushy       03/07/2019   03/31/2019   PA0002163981
                                                19:47:00
20     F741573E5A22B155F17B245E4A8D91D84A5D89AA 03/11/2019   Vixen       03/10/2019   04/29/2019   PA0002170360
                                                19:42:15
21     590BBAA08138FB52CDD47794AF408280D7D6B2A7 03/10/2019   Tushy       02/25/2019   04/17/2019   PA0002187005
                                                19:06:00
22     AA82BDBA2EAA3A2FA94AC562ADD4B62C650DC636 03/04/2019   Tushy       03/02/2019   04/17/2019   PA0002186902
                                                19:56:00
23     C117FE0B89D296460347AC482E083B95B9488EDB 02/18/2019   Vixen       02/18/2019   03/11/2019   PA0002158598
                                                21:25:54
24     F9994F4AF1FDD54B7DE67024535E98CB7D231A3A 02/15/2019   Tushy       10/18/2017   11/30/2017   PA0002098004
                                                21:42:13
25     0DEF96AAF2422ECFAC84896225E9FDC257A29AEA 02/15/2019   Tushy       02/05/2019   02/22/2019   PA0002155146
                                                21:30:59
26     3F270D99BA6AD25ECA5DA3F1A19E9EE0BD1A3B75 02/13/2019   Vixen       02/13/2019   03/11/2019   PA0002158413
                                                19:46:23
27     26027D4BBA9366856012B8C062375891C7926188 02/08/2019   Vixen       02/08/2019   03/24/2019   PA0002183193
                                                22:00:18
28     8DBBE5C259839C53213CF2569D8D1855D7DE7EB9 02/02/2019   Vixen       01/29/2019   03/24/2019   PA0002182715
                                                20:24:59
29     01787C6A26303B90D96786822FB568F826FE8992 01/28/2019   Tushy       01/26/2019   02/22/2019   PA0002155150
                                                21:25:14
30     338755ADBFAC10427941908AAA9C65A9CCB50C60 01/25/2019   Tushy       11/02/2017   12/05/2017   PA0002098020
                                                22:23:48
31     0A7C74DC71217D94789A6CCCA2C469FE4B0629D5 01/22/2019   Blacked     12/20/2018   02/02/2019   PA0002154970
                                                22:02:18
32     C9B0FE824EC74B4492017E5AA090C08B4314BF82 01/21/2019   Vixen       01/19/2019   02/22/2019   PA0002155139
                                                18:20:48
33     03DB55C5EA03E840CEFAFD48D35CB4CAFFBF424C 12/30/2018   Vixen       07/18/2017   08/10/2017   PA0002046875
                                                19:28:07
34     02D94013AD98E77BDC52941E32F261BF7C32A6A9 12/30/2018   Vixen       05/09/2017   06/22/2017   PA0002039298
                                                19:14:14
35     9297D3CAAC4DD6F87E99A5E11E0B60225852830B 12/28/2018   Tushy       12/27/2018   01/22/2019   PA0002147899
                                                21:03:46
36     10DB5BB485F41FE8ED9AF235D6B113C3D73C2BC1 12/26/2018   Vixen       12/25/2018   01/22/2019   PA0002147901
                                                06:22:23
                 Case 2:19-cv-10674-TJH-SP Document 1-1 Filed 12/17/19 Page 3 of 3 Page ID #:11
Work   Hash                                       UTC          Site      Published    Registered   Registration
37     CB1DCC04E074A87624CF082DB6563B58570C3FFA   12/22/2018   Tushy     12/20/2018   01/22/2019   PA0002147682
                                                  19:13:12
38     F8B35467FC25CAC2D288682E2BBC9B1B1B40324B   12/22/2018   Vixen     12/20/2018   01/22/2019   PA0002147683
                                                  19:12:28
39     D5258CF0E4CDA32602BF10372BEDEAFD438244F4   12/22/2018   Vixen     11/25/2018   01/22/2019   PA0002149840
                                                  19:12:22
40     4A5520B29ABA93303C29CA0318460C6D8DE55D6A   12/21/2018   Blacked   11/21/2018   01/22/2019   PA0002149833
                                                  21:59:21
41     AEBB537A0CA2FC4D27E5BB2138C1E9C53A10284D   12/20/2018   Vixen     11/20/2018   12/18/2018   PA0002141925
                                                  20:19:27
42     6049B9E133633A9FF7E90B0828766D3BC834C810   12/20/2018   Tushy     12/17/2018   02/02/2019   PA0002155393
                                                  19:32:51
43     41B3EC2D6CD45BBF85051632D43E36BAA7523668   12/17/2018   Vixen     12/15/2018   01/22/2019   PA0002147905
                                                  20:17:05
44     CE4CD7D43250492AE02019538C06881C8B79F767   12/17/2018   Blacked   12/11/2018   01/22/2019   PA0002147907
                                                  18:54:38
45     F4564B01B8BEA3C8E6AF2B2CD6DE955D31637880   12/17/2018   Blacked   12/16/2018   02/02/2019   PA0002154976
                                                  17:46:50
46     265F9F6B4599D92ECD4183AD6101640666C7A711   12/10/2018   Vixen     10/21/2018   11/25/2018   PA0002136633
                                                  01:35:00
47     12543516E11230C00906E75AE9D649CDEBAB9844   12/09/2018   Vixen     11/30/2018   12/18/2018   PA0002141918
                                                  19:19:30
48     C60F14655416C94116584E6ECC1AF3026A760B18   12/09/2018   Vixen     09/11/2018   10/16/2018   PA0002127780
                                                  18:23:50
49     F7376CEB79F8F49F4AA0A5D72A07C3C7310723CA   12/09/2018   Vixen     10/31/2018   12/10/2018   PA0002145830
                                                  18:23:07
50     4A34E40841F44318AB8E5E5FD92C6686532DBD01   12/09/2018   Vixen     08/27/2018   10/16/2018   PA0002127789
                                                  18:22:39
51     7E78B055B5B3BDC7B4AD49969FEEF88CD264FD99   12/09/2018   Vixen     09/06/2018   11/01/2018   PA0002143433
                                                  18:16:26
52     AA04DCBDDC23443F1B422B4E64A1837D4EC79998   12/09/2018   Vixen     12/10/2017   01/04/2018   PA0002097451
                                                  18:00:03
53     12C5A3DD0532311B25BBE5EBABDD30DC226AE3B3   12/09/2018   Vixen     08/17/2018   09/01/2018   PA0002119582
                                                  17:57:34
